COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BAN RECONSIDERATION

Appellate case name:      In the Interest of A.E.M., a Minor Child

Appellate case number:    01-14-00123-CV

Trial court case number: 2013-29304

Trial court:              246th District Court of Harris County

       It is ordered that the motion for en banc reconsideration is denied.

Judge’s signature: /s/ Laura C. Higley
                   Acting for the En Banc Court

En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.

A majority of the justices of the Court voted to deny the motion for en banc reconsideration.

Justices Keyes, Bland, Brown, and Huddle dissent, without opinion, from the denial of en banc
reconsideration.

Date: February 3, 2015